      Case: 1:21-cv-01606 Document #: 9 Filed: 04/01/21 Page 1 of 2 PageID #:52


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Glen Ammons,                              )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )      No.    1:21-cv-1606
                                          )
Unifin, Inc., an Illinois corporation,    )      Judge Alonso
LVNV Funding, LLC, a Delaware             )
limited liability company, and            )
Resurgent Capital Services, LP, a         )
Delaware limited partnership,             )
                                          )
        Defendants.                       )

                                 NOTICE OF SETTLEMENT

        Plaintiff hereby gives notice to the Court that he has reached a settlement of his

claims against the Defendants. Plaintiff hereby requests that this Court dismiss his

claims against the Defendants, without prejudice, but with leave to reinstate by May 17,

2021.

Dated: April 1, 2021

One of Plaintiff's Attorneys

/s/ David J. Philipps_______
One of Plaintiff's Attorneys

David J. Philipps (Ill. Bar No. 06196285)
Mary E. Philipps (Ill. Bar No. 06197113)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
     Case: 1:21-cv-01606 Document #: 9 Filed: 04/01/21 Page 2 of 2 PageID #:53



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2021, a copy of the foregoing Notice of
Settlement was filed electronically. Notice of this filing will be sent to the following
parties via U.S. Mail, first class postage pre-paid, on April 1, 2021.

LVNV Funding, LLC and
Resurgent Capital Services, LP
c/o Wesley Boyd, Corporate Counsel
55 Beattie Place
Suite 400
Greenville, South Carolina 29601

Unifin, Inc.
c/o Incorp Services, Inc., as registered agent
901 South 2nd Street
Suite 201
Springfield, Illinois 62704

/s/ David J. Philipps__________

David J. Philipps
Philipps & Philipps, Ltd.
9760 South Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com




                                              2
